Case: 2:20-cv-03181-SDM-KAJ Doc #: 13 Filed: 04/19/21 Page: 1 of 1 PAGEID #: 702




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID J. LOOMIS,
                                             CASE NO. 2:20-CV-3181
       Petitioner,                           JUDGE SARAH D. MORRISON
                                             Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, NOBLE CORRECTIONAL
INSTITUTION,

       Respondent.

                                            ORDER

       On March 29, 2021, the Magistrate Judge issued a Report and Recommendation

recommending that the petition or a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. Although the parties were advised of the right to file objections to the Magistrate

Judge’s Report and Recommendation, and of the consequences of failing to do so, no objections

have been filed.

       The Report and Recommendation (Doc. 12) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court therefore

DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                          /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
